The Court:
The appeal in this case is “from the order of said Court (the Superior Court of San Bemandino county) denying defendant’s motion for judgment by default against H. Good-cell, Jr., guardian of William Broadribb, insane, for the sum of one hundred and thirty-seven dollars and forty-four cents, and that said Goodcell be removed from the position of guardian as prayed in defendant’s cross-complaint.”
Section 963, C. C. P., enumerates the cases in which an appeal may be taken from a Superior Court to the Supreme Court, and the order above specified is not embraced in said enumeration.
Appeal dismissed.